Citation Nr: 1124532	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a rating in excess of 20 percent for bilateral metatarsalgia, for purposes of accrued benefits. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for flat feet, for purposes of accrued benefits. 

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative arthritis of the bilateral knees, for purposes of accrued benefits. 

5.  Eligibility for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  He died in February 2003, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a June 2005 rating decision from the RO in Louisville, Kentucky.

The August 2004 rating decision denied entitlement to service connection for the cause of the Veteran's death, denied the increased rating claim on the merits, reopened and denied the flat feet claim, and found new and material evidence had not been submitted to reopen the degenerative arthritis of the knees claim.  The June 2005 rating decision again denied entitlement to service connection for the cause of the Veteran's death and also denied eligibility for Dependents' Educational Assistance.

The Board notes that the issue of entitlement to service connection for the cause of the Veteran's death was originally adjudicated by the RO as requiring new and material evidence to reopen before the claim could be adjudicated on the merits.  The Board, however, has determined that the submission of new and material evidence is not necessary and has thus recharacterized the appeal as reflected above.  

To begin the appeals process, an appellant must file a notice of disagreement within one year from the date that the agency mails notice of the adverse determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In September 2004, one month following the issuance of the August 2004 rating decision, VA received a letter from the appellant which read as follows: "In reference to your decision of 8-16-2004, please reconsider if decision remain[s] the same after reviewing the attached medical statement, send me a statement of the case."  

The Board finds that the appellant's September 2004 letter clearly constitutes a notice of disagreement with the August 2004 rating decision that denied entitlement to service connection for the cause of the Veteran's death and various accrued benefits claims.  The Board also notes that a statement of the case has not been issued for the accrued benefits issues.  Nor has a statement of the case been issued addressing the Dependents' Educational Assistance claim that was denied in June 2005.  These claims will be discussed further below.

In April 2011, the Board requested an etiology opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  This opinion has been obtained and associated with the claims file.

The issues of entitlement to an increased rating for bilateral metatarsalgia and whether new and material evidence has been received to reopen claims of entitlement to service connection for flat feet and degenerative arthritis of the bilateral knees, all for accrued benefits purposes, as well as the claim of eligibility for Dependents' Educational Assistance, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in February 2003, and that the immediate cause of death was cirrhosis.   Contributory causes of death included diabetes mellitus type II, congestive heart failure, hypertension, and hepatic encephalopathy.  

2.  The preponderance of the credible and probative evidence of record establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes April 2003 and April 2004 evidentiary development letters, which were issued prior to the August 2004 rating decision, in which the RO advised the appellant of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  A March 2007 letter further advised the appellant as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claim, pursuant to the Court's holding in Dingess, supra.  

The April 2003 letter informed the appellant that to support her claim, the evidence needed to show that the Veteran died while on active duty or that he died from a service-connected injury or disease.  She was asked to provide medical evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that had its onset during or was permanently aggravated by service.  The January 2007 statement of the case notified the appellant of the applicable regulations to establish entitlement to service connection.  

The Board also finds that the Hupp requirements have been satisfied in this case.  The April 2003 letter informed the appellant that to support her claim, the evidence needed to show (1) the cause of death, (2) an injury, disease, or other event in service, and (3) a relationship between the cause of death and the injury, disease, or event in service.  The April 2004 notice letter identified the Veteran's service-connected hammertoes and metatarsalgia.  The March 2007 statement of the case notified the appellant of the applicable regulations, to include 38 C.F.R. § 3.312, which specifically addresses cause of death, to include principal and contributory causes of death.  

The Board notes that the March 2007 notice letter was not issued prior to the initial adjudication of the appellant's claim in August 2004.  Her claim, however, was subsequently readjudicated in a June 2008 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

Under VCAA, VA also has a duty to assist the appellant in the development of a claim.  This includes assisting the appellant in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

The Veteran's service treatment records have been obtained and associated with the claims folder, as have pertinent VA medical records, Social Security Administration (SSA) records, and identified private medical records.  The Board also obtained medical opinions in connection with this claim in July 2007 and April 2011.  The Board finds that these opinions are adequate for the purpose of determining the claim decided herein.  The reports reflect that the physicians reviewed the claims folder, including the Veteran's service treatment records and post-service medical evidence that has been submitted in connection with the appellant's claim.  These physicians explained the rationale behind their conclusions through citation to medical principles and the facts of the appellant's case.  For these reasons, the Board concludes that the July 2007 and April 2011 VA opinions provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

The claimant is the Veteran's widow who is requesting entitlement to service connection for the cause of the Veteran's death.  The Veteran's Certificate of Death shows that he died in February 2003, and that the immediate cause of death was cirrhosis.   Contributory causes of death were listed as morbid obesity, diabetes mellitus type II, congestive heart failure, hypertension, and hepatic encephalopathy.  At the time of his death, the Veteran was service connected for bilateral metatarsalgia, for which he was assigned a 20 percent disability rating, and bilateral hammertoes, for which he was assigned two separate 10 percent ratings.  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

For certain chronic disorders, such as cardiovascular-renal diseases, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

The appellant has advanced two theories of entitlement to service connection.  First, she contends that the Veteran was exposed to hepatitis while in service.  She reports that the Veteran's service treatment records demonstrate that he was treated for "flu like" symptoms shortly following his in-service hepatitis exposure.  She has stated that no blood testing was ever performed to determine whether the Veteran had the flu or hepatitis.  She believes the Veteran's cirrhosis of the liver was caused by exposure to hepatitis in service.  

The Board will also consider whether entitlement to service connection for any of the contributory causes of the Veteran's death may be established. 

The record reflects that a September 1994 rating decision denied service connection for cirrhosis of the liver secondary to hepatitis.  The September 1994 denial was based on a lack of evidence of hepatitis in the Veteran's service treatment records and a lack of evidence that the Veteran's cirrhosis manifested to a compensable degree within one year of his separation from service.  The Board will again consider whether the Veteran's cirrhosis of the liver may be linked to his military service for the purpose of establishing entitlement to service connection for the cause of the Veteran's death.  

Second, noting that cirrhosis of the liver was the Veteran's primary cause of death, the appellant contends the pain medications that the Veteran was taking for his service-connected foot conditions further deteriorated his liver and hastened his death.  The Board notes that the record demonstrates the Veteran was taking pain medication, in part, for his service-connected bilateral metatarsalgia and hammertoes.  Consequently, the appellant's contentions regarding pain medication warrant further evaluation regardless of whether service connection would be warranted for the bilateral knee arthritis and flat feet claims that are addressed in the remand portion of this decision.  Thus, the issue of whether there is a relationship between the Veteran's cirrhosis and his use of pain medication may be evaluated by the Board regardless of the outcome of any of the accrued benefits claims that are being remanded below.  

Because they both assert a relationship with the Veteran's cirrhosis, the Board will discuss the appellant's two theories of entitlement to service connection together.

A February 1987 private medical record notes a diagnosis of idiopathic cirrhosis.  Another February 1987 record notes that the Veteran has a history of idiopathic cirrhosis.  It also notes that the Veteran was found to have a small liver and enlarged spleen during a December 1985 hospitalization, and that it was felt that the Veteran "most likely had cirrhosis secondary to previous spinal hepatitis."  

A March 1987 needle biopsy of the liver demonstrated cirrhosis, micronodular type.  The report states that "The etiology of the cirrhosis is not clear on microscopic examination.  Fatty change is extremely minimal which tends to exclude a nutritional etiology.  There is no convincing evidence of chronic ascending cholangitis.  A post hepatitic etiology seems most likely on the basis of exclusion."

A September 1990 record notes that the Veteran has chronic liver disease and cirrhosis of the liver. 

A May 1991 private medical record notes a chief complaint of hepatic encephalopathy.  The Veteran was noted to have a history of post-necrotic cirrhosis that was diagnosed six years earlier following a liver biopsy.  It was noted that the Veteran had no known history of prior complications of liver disease such as encephalopathy or ascities, peritonitis, or bleeding.  It was noted that "He denies alcohol use, blood transfusions, tattoos or other known hepatitis exposure.  He may have had hepatitis as a child as he lived in a mining camp but is unsure."  The doctor listed an impression of "[e]ncephalopathy likely secondary to liver disease as evidenced by elevated ammonia with gradual clearing on Chronulac.."

An April 1993 private medical record notes that, "In connection with his chronic liver disease, [the Veteran] also says that when he was in the service, the boy in the next bunk had hepatitis."

An April 1993 VA examination report diagnosed Laennecs cirrhosis with hepatic failure.  The examination report notes, in pertinent part, that the Veteran developed cirrhosis with hyperprothrominemia, felt to be either due to hepatitis B or an unknown cause.  It was noted that the Veteran "was with the 178th Ordinance Company at this time when a friend of his had hepatitis and yellow jaundice." 

In a June 1994 service connection claim for hepatitis, the Veteran reported that "I was exposed to hepatitis in service, when a fellow soldier was removed from our barracks and all of his clothes, etc. were burned right there.  I later got sick and was diagnosed with flu-like symptoms.  I feel this was due to hepatitis and now I have a liver disease and have been advised it was due to hepatitis at an earlier age.  I was never diagnosed with hepatitis as a child.  This was my only contact with it."  

An October 1996 private medical record notes that the Veteran has cirrhosis due to viral hepatitis.  It was noted that the Veteran's cirrhosis was discovered at the time of a previous cholecystectomy.  

An August 1996 medical note reflects that the Veteran was found to have low platelets and cirrhosis secondary to hepatitis.

A November 1996 laboratory report notes that the Veteran's hepatitis B core IGM antibodies and his hepatitis C antibody were nonreactive.  It also found that no hepatitis B surface antigen was detected.  It was noted that "A repeatedly reactive result indicates a past or present hepatitis C virus (HCV) infection or possibly a carrier state, but does not substantiate infectivity or immunity.  However, a patient with a repeatedly reactive result should be considered infectious."  It was also noted that, "With the HCV antibody test, false positive results can occur.  The absence of antibodies to hepatitis C virus does not rule out infection with HCV.  Therefore, when the diagnosis of NANBH is strongly suspected, sequential repeat testing for anti-HCV is recommended."  

A July 2001 private medical record diagnoses hepatic cirrhosis secondary to remote history of hepatitis.

An October 2001 VA medical record notes that the Veteran has none of the risk factors for hepatitis C, including blood transfusion prior to 1992; intravenous drug use; exposure to blood or blood products; multiple sexual partners; hemodialysis; tattoos or body piercings; cocaine use; unexplained liver disease; unexplained abnormal ALT/SGPT; and history of alcohol abuse.  It was noted that he was previously diagnosed with hepatic cirrhosis, uncertain type.

A December 2001 private medical record notes that the Veteran "does have a history of cirrhosis and etiology is not immediately obvious from the records that are currently available."  A gastrointestinal consultation was obtained, and initial suggestions were that hepatitis C or fatty infiltration may be involved.  It was noted that the Veteran had a cholecystectomy in 1987.  

A July 2002 private medical record reflects that the Veteran was admitted to the hospital with complaints of back pain.  It notes a twenty-year history of liver disease.  It was noted that the source of his cirrhosis is unknown.  He was also noted to have hepatic encephalopathy that the doctor suspected was exacerbated a bit by the narcotics.  The Veteran's wife was cautioned "that narcotics can worsen constipation and potentially worsen hepatic encephalopathy indirectly as it goes through the liver....  I have also cautioned her about the Tylenol that is in pain medications that [the Veteran] should have no more than a total of three or four Tylenol tablets per 24 hours and that should not be every day....  He had been taking slightly more pain medication because of the progressive back pain."  

A November 2002 private medical record notes that the Veteran has "idiopathic cirrhosis although he says he had liver disease that he contracted in the service."  It was also noted that the Veteran has chronic hypersplenism and multiple other problems.  

A February 2003 private medical record lists a diagnosis of cirrhosis from hepatitis, probably C.

There are three medical opinions of record that discuss the relevant evidence and opine as to the cause of the Veteran's cirrhosis.  The first of these is an August 2004 letter from the doctor who treated the Veteran in February 2003.  This letter notes that the doctor reviewed the Veteran's medical records, including those from the VA hospital and the private hospital.  He noted that the Veteran apparently had advanced cirrhosis, which was his primary cause of death.  He opined that "This was due to hepatitis B, which he contracted in the 60's while in the service and also hepatitis C from multi blood transfusions for anemia."  He further opined that, "In relationship to the question of medication in relation to the cirrhosis this patient also had multi medical problems including advanced degenerative joint disease/arthritis.  This patient had a long history of using Tylenol 3 and hydrocodone which both contain [acetaminophen].  After reviewing the records dating back to 2001, from multi admissions from outlying hospitals, I feel the acetaminophen noted above (in my medical opinion) did contribute to this patient's encephalopathy/cirrhosis."

The July 2007 VA physician's opinion also addresses the question of whether the Veteran had hepatitis, and in turn cirrhosis, that was related to service.  The examiner noted that review of the claims file reflects that the Veteran had cryptogenic (idiopathic) cirrhosis.  He noted that the Veteran had hepatitis B and C antigen and antibody markers that were last done in November 1996, and he was negative for these viral illnesses.  He found "absolutely no evidence that [the Veteran's] cirrhosis has any service connection."  With respect to the question of whether there was a relationship between the Veteran's pain medications and his cirrhosis, the examiner stated that "None of the medications that this gentlemen was given were given in doses that would have contributed to the cirrhosis of the liver, made his cryptogenic cirrhosis worse or his encephalopathy worse or would have been a cause for an earlier demise in this individual."  The examiner thus concluded that "the medications that he was treated with over the years for his orthopedic problems were not medications that would have caused or contributed to in any way resulting in his cirrhosis."

The April 2011 VA physician's opinion notes that the Veteran had a diagnosis of cirrhosis of the liver that dates back to at least 1985.  She noted that, at the time, he was found to have a platelet count of 66,000 and a large spleen on a liver spleen scan, and that liver tests were mildly abnormal.  The physician agreed with the conclusion that the Veteran had cirrhosis, which was also confirmed by a liver biopsy in 1987.  She noted that the Veteran's abnormal liver tests and low platelets (thrombocytopenia) were fully consistent with this diagnosis.

In terms of the etiology of the Veteran's liver disease, the physician opined that, based on all of the data available to her, the Veteran did not have infection with either hepatitis B or C as a cause of his cirrhosis.  She noted that these are the two viral infections that can lead to chronic liver disease and cirrhosis.  She noted that definitive, sensitive, and specific tests for these viruses were performed in 1996 and showed the absence of the hepatitis B virus (the hepatitis B surface antigen was negative) and of the hepatitis C virus (the hepatitis C antibody was negative).  She noted that, in patients with liver disease and/or cirrhosis due to either of these viruses, these blood tests remain positive for the patient's lifetime.  She stated that no other hepatitis viruses are known that can cause cirrhosis.  She noted that the Veteran was exposed to hepatitis in the military and stated that this may well have been hepatitis A.  However, she stated, hepatitis A never causes permanent liver damage or chronic liver disease as documented in every textbook on liver disease.  

The examiner noted that the second question that has been asked of her is whether the pain medications the Veteran took for his chronic pains, including foot pains, could have contributed to or caused his chronic liver disease and cirrhosis.  In reviewing the records, the physician found that the relevant medications were acetaminophen, a combination of codeine with acetaminophen, and a combination of hydrocodone with acetaminophen.

She noted that narcotics such as codeine and hydrocodone are not toxic to the liver and have not been described as causing liver disease.  She cited several landmark textbooks on drug-induced liver disease to document the absence of even case reports of liver disease due to these drugs.  

She stated that acetaminophen is well recognized to cause acute, but not chronic, liver disease when large amounts of the drug are taken over a short period of time.  An overdose capable of causing serious liver injury is generally considered to be more than 6 to 8 grams (or 6,000 to 8,000 mg) taken in a day.  She also noted that individuals with severe acetaminophen toxicity may have ingested 10 to 15 grams in a day.  She stated that patients with acetaminophen liver damage present with sudden acute severe liver injury and usually recover over a one to two week period.  She noted there is no recognized chronic liver disease due to acetaminophen, even when the drug is used daily at moderate doses.  She noted that the Veteran's medical records do not record any episode of acute severe liver injury related to acetaminophen use.  Indeed, she observed, the liver injury tests AST and ALT or SGOT and SGPT were consistently, throughout the entire medical record, in the normal to slightly elevated range consistent with cirrhosis, not with toxicity from acetaminophen.

She also noted that patients with cirrhosis are allowed to take daily doses of acetaminophen as necessary for painful conditions.  Current recommendations were to limit the use to 2,000 to 3,000 mg a day as a precautionary step.  Furthermore, she stated, the Veteran's prescription records indicate he was generally prescribed pain medications that would have given him less than these amounts.  The examiner included a long list of references to support the above statements.  She concluded that the Veteran's use of pain medications such as acetaminophen did not contribute to nor cause his liver disease, nor did it contribute to his death.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

The Board will first weigh these three opinions to determine which is the most probative to the question of whether there is a relationship between the Veteran's cirrhosis, his possible hepatitis, and his military service.  The Board finds all three opinions of record to be probative to the question at hand, as they were offered by physicians who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board also finds these opinions to be probative in that each opinion was authored by a physician who was familiar with the Veteran's pertinent medical history.  The VA physicians expressly note their review of the entire five volumes of the claims folder and demonstrate their familiarity with the record through discussion of relevant pieces of evidence.  The private physician likewise cites to his own review of the Veteran's medical records in giving his opinion.  While the VA opinions were rendered following the Veteran's death by physicians who never knew him, the August 2004 opinion was written by a physician who knew and treated the Veteran in 2002 and 2003.  The fact that the private physician was the only individual who personally examined the Veteran does weigh in favor of the private opinion.  However, as noted above, the private examiner's opinion does not receive extra probative weight solely by virtue of his having treated the Veteran during the Veteran's lifetime.  See Guerrieri, supra.

Following a thorough consideration of all three of the above opinions, the Board finds that the April 2011 VHA opinion is by far the most probative opinion of record with respect to the question of whether there is a relationship between the Veteran's cirrhosis and his military service.  The April 2011 examiner provides the most detailed, yet the clearest, explanation of the medical principles that support her reasons for concluding that the Veteran's cirrhosis was not caused by a hepatitis infection and that his pain medications neither caused nor contributed to his liver disease or death.  Her opinion also includes a detailed discussion of the facts and laboratory findings associated with the appellant's claim and supports its conclusions through reasoning based on both quantitative and qualitative measures.  She also includes ample citation to pertinent medical textbooks and articles, as well as summaries of the support that is provided by these resources.  For these reasons, the Board finds the April 2011 VHA opinion to be highly probative to the case at hand.

On the other hand, the Board finds some probative value in the July 2007 VA opinion and very little probative value in the August 2004 private opinion.  The Board notes, in particular, that, while it is not as detailed and does not provide nearly the rationale as contained in the April 2011 VHA opinion, the July 2007 VA opinion does present more of a discussion of the pertinent laboratory findings in the Veteran's case than is contained in the August 2004 opinion.  However, the probative value of the July 2007 opinion is diminished by the fact that its author merely asserts the veracity of his conclusions rather than providing the reasons and bases for them.

However, the private physician's August 2004 opinion is even less probative than the July 2007 opinion, as it is based on an unsubstantiated or refuted factual predicate.  For example, the August 2004 opinion attributes the Veteran's cirrhosis "to hepatitis B, which he contracted in the 60's while in the service and also hepatitis C from multi blood transfusions for anemia."  The Board does not find the latter contention to be persuasive, as the Veteran is not alleged to have had blood transfusions in service and no evidence of record demonstrates otherwise.  

With respect to the former contention concerning the Veteran's having contracted hepatitis B in service, no reason is offered for why the August 2004 physician's bare assertions should be accepted over the laboratory findings that are presented in the other two opinions.  The Veteran's service treatment records do not reflect complaints or findings that are consistent with hepatitis, and the private physician has not cited to any specific findings from the Veteran's service treatment records to support the assumption that the Veteran contracted hepatitis in service.  While statements of record from both the appellant and the Veteran prior to his death reflect a belief that the Veteran's hepatitis was manifested by flu-like symptoms in service in a November 1962 service treatment record, the private physician has not cited this particular record (or any other) as supportive of the contention that the Veteran manifested symptoms of hepatitis in service.  Rather, this opinion appears to be based solely on the appellant's (and the Veteran's) own contention that her husband's flu-like symptoms in service were manifestations that he had contracted hepatitis during service. 

The Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of establishing service connection.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can serve to establish a relationship between the claimed disability and service.  However, the Veteran and the appellant, as lay people, are not competent to offer an opinion on a matter clearly requiring medical expertise, such as establishing an in-service diagnosis of hepatitis based on a service treatment record showing that the Veteran was treated for flu-like symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a question on which lay statements from the Veteran and the appellant alone can serve to establish entitlement to service connection for the cause of the Veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The August 2004 private physician's conclusion that the Veteran was exposed to hepatitis in service may also be based upon the Veteran's own past statements (including those made to his private physicians) regarding a friend in service who had hepatitis.  These statements have also been repeated by the Veteran's spouse.  The Board has no reason to doubt the credibility of these statements.  However, the Board observes that the August 2004 etiology opinion depends on the Veteran's assertion that the other soldier was, in fact, diagnosed with hepatitis and that he had, in fact, transmitted his hepatitis to the Veteran.  The Board finds that neither the Veteran nor the appellant is competent to diagnose the other soldier with hepatitis, and that no competent refutation of the laboratory findings discussed in the July 2007 and April 2011 opinions is of record.

In Jandreau, supra., the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  

The Board finds that none of these conditions is satisfied by the case at hand.  First, the Board observes that, unlike a broken leg, hepatitis is not a type of medical condition that a lay person is competent to identify.  Second, the Veteran was not identifying a contemporaneous medical diagnosis, as the hepatitis diagnosis in question was from approximately 30 years earlier.  It is unclear whether the Veteran even heard this diagnosis from the fellow soldier or if such a diagnosis was the subject of rumor or speculation.  The appellant's competence in rendering such a diagnosis is even more tenuous because she was not present at the time of the other soldier's removal from the barracks and she did not otherwise hear the other soldier say that he had been diagnosed with hepatitis.  Rather, the appellant she was merely repeating a diagnosis that she had heard through the Veteran.  

Third, the Veteran's statements do not constitute descriptions of symptoms that support a later hepatitis diagnosis.  The Veteran did not actually describe any of the other soldier's symptoms, and there is no indication that any medical professional has retroactively diagnosed hepatitis in the other soldier based on a description of the fellow soldier's symptoms.  

In short, because the August 2004 physician's opinion appears to accept the Veteran's report of in-service hepatitis exposure without scrutiny, the Board finds that this opinion is of little, if any, probative value.

In summary, for the reasons stated above, the Board finds the April 2011 VHA opinion is highly probative in determining whether the Veteran's cirrhosis is related to in-service hepatitis exposure.  While the Board does find some probative value in the July 2007 opinion, which also generally agrees with the conclusions of the April 2011 opinion, it finds very little probative value in the contrary August 2004 private physician's opinion.  Thus, a preponderance of the evidence is against granting service connection for the cause of the Veteran's death based on a theory that his cirrhosis developed as a result of in-service hepatitis exposure.  

The Board will next weigh the August 2004, July 2007, and April 2011 opinions to determine whether service connection may be granted based on the Veteran's use of acetaminophen for his service-connected bilateral metatarsalgia and hammertoes.  

First, the Board again finds the April 2011 examiner's opinion to be highly probative to this particular question, as her discussion of the lack of a relationship between the Veteran's use of pain medications and his death is presented with the same level of detail and rationale that characterized her explanation of why the Veteran's cirrhosis is not related to service.  Her discussion of which pain medications have been demonstrated to cause liver injury, the nature of such injury, and the dosages that are required to produce such injury, is supported by citation to pertinent medical authority.  As noted above, her opinion also includes a detailed discussion of the facts and laboratory findings associated with the appellant's claim and supports its conclusions through both quantitative and qualitative reasoning.  She also includes ample citation to pertinent medical textbooks and articles, as well as summaries of the support that is provided by these resources.  For these reasons, the Board also finds the April 2011 VHA opinion to be highly probative to the question concerning the relationship, if any, between the Veteran's use of pain medication and his death.

On the other hand, the same weakness that were observed in the hepatitis/cirrhosis portion of the August 2004 private opinion are also found in the portions of the August 2004 and July 2007 opinions that address the question of the Veteran's acetaminophen usage.  Specifically, the July 2007 VA opinion merely asserts, without explanation, that the types and dosages of the particular medications that were given to the Veteran were not sufficient to contribute to the Veteran's cirrhosis of the liver, make his cryptogenic cirrhosis or encephalopathy worse, or lead to an earlier demise.  Likewise, the August 2004 opinion merely asserts, also without explanation, the author's feeling that the Veteran's long history of using Tylenol 3 and hydrocodone (which, he noted, both contain acetaminophen) for advanced joint disease and arthritis contributed to the Veteran's encephalopathy/cirrhosis.  These bare assertions, with no justifying rationale, are of very little probative value in deciding this claim.

The Board again notes the appellant's own assertion of a relationship between the Veteran's use of pain medications and his death.  This too, however, is the type of question that requires medical expertise that the appellant does not possess.  See Jandreau, supra.  Therefore, her assertions on this issue are neither competent nor probative to the question at hand.

In short, the Board finds a preponderance of the evidence of record is against finding that the Veteran's use of pain medications caused or hastened his death.  Therefore, entitlement to service connection for the cause of the Veteran's death based on his use of pain medications for service-connected foot disabilities is not warranted.

Next, the Board will consider whether service connection is warranted for any of the disabilities that are listed on the Veteran's death certificate as contributory causes of death.  The death certificate lists morbid obesity; diabetes mellitus, type II; congestive heart failure; hypertension; and hepatic encephalopathy as having contributed to the Veteran's death.    

According to a May 1991 private medical record, the Veteran's hepatic encephalopathy was "likely secondary to liver disease as evidenced by elevated ammonia with gradual clearing on Chronulac."  The Board thus finds that, in light of the above decision finding no connection between the Veteran's death and his cirrhosis and hepatitis, service connection cannot be established for hepatic encephalopathy.

A February 1996 VA feet examination report notes that the Veteran was diagnosed with diabetes mellitus, type II, approximately eight years earlier.  This would place the diabetes diagnosis in approximately 1988.  Medical records from as early as February 1987 list a diagnosis of diabetes mellitus, type II, while a January 1986 record lists elevated blood sugar but does not indicate that diabetes mellitus had been diagnosed as of that date.  There is no medical evidence or lay testimony indicating the presence of diabetes mellitus, including in the Veteran's service treatment records, prior to January 1986, which is almost 23 years following his separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, in the absence of allegations or evidence of in-service herbicide exposure, presumptive service connection is not available.  See 38 C.F.R. §§ 3.307, 3.309(e).  

The Board has also considered whether service connection for the cause of the Veteran's death could be based on the Veteran's hypertension.  In this regard, the Board notes that the evidence indicates the Veteran was first diagnosed with hypertension in the 1990s, with the earliest medical record of hypertension being a July 1999 private treatment record.  The record also reflects that the Veteran denied hypertension in December 1985 and May 1991.  Thus, the earliest hypertension diagnosis of record was made approximately 26 years following the Veteran's separation from service.  As noted above, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson, supra.  

The Board acknowledges that the Veteran's October 1963 separation examination report notes a blood pressure of 160/90.  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Note 1 to this diagnostic code stipulates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Because the service treatment records (and medical records from the years immediately following the Veteran's separation from service) only contain the one isolated high blood pressure reading on separation, the reading at the time of the October 1963 separation examination in the case at hand does not support a hypertension diagnosis in service.  The Veteran denied past or current hypertension on his October 1963 separation medical history report.  No physician has otherwise linked the Veteran's hypertension to his military service.  No lay argument has been presented suggesting that the Veteran has had hypertension since service.  Furthermore, there is some suggestion, including in a July 2002 private medical record, that the Veteran may have had portal hypertension that is linked to his underlying liver disease within a year of his death.  Therefore, the Board finds that entitlement to service connection for hypertension as a contributory cause of the Veteran's death is not warranted.

The Board has also considered whether the Veteran's congestive heart failure may be linked to service for purposes of establishing entitlement to service connection for the cause of his death.  This condition was described in a July 2002 private medical record as "congestive cardiomyopathy" and as "cardiomyopathy with congestive heart failure."  There is no indication that the Veteran's cardiomyopathy is related to his military service.  Service treatment records contain no complaints of or treatment for a heart problem.  Nor do post-service medical records from the decades following his separation from service reflect any such disability.

An October 1996 VA medical record reflects the Veteran was treated in the emergency room for cellulitis of the lower abdominal wall.  He had complained of acute chills and fever, abdominal pain, nausea, vomiting, dyspnea, and redness in the lower abdomen.  This record notes that the Veteran's family history is positive for congestive heart failure, but there is no indication that the Veteran was believed to have congestive heart failure at that time.  Rather, the earliest indication of congestive heart failure appears in a July 1999 private medical record, when he was diagnosed with this disability after being taken to the hospital with complaints of weakness, pain in the right knee, and difficulty moving around.  As with the hypertension claim above, this record was created approximately 26 years following the Veteran's separation from service.  The Board considers such a substantial length of time since service without a pertinent complaint to be evidence against the claim.  See Maxson, supra.  The Board notes that the claims file does not otherwise suggest that the Veteran suffered from congestive heart failure since service, and a relationship between the Veteran's congestive heart failure and his military service is not even suggested by the record.  

In summary, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  A preponderance of the competent and probative evidence of record is against finding that the Veteran's cirrhosis of the liver was caused by hepatitis that he contracted in service.  As discussed above, the most probative opinion of record found that the Veteran did not contract a form of hepatitis that causes permanent liver damage or chronic liver disease during service.  

A preponderance of the competent and probative evidence of record is also against finding that the Veteran's death was hastened by the pain medications he was taking for his service-connected foot disabilities.  Rather, the most probative evidence of record found that there is no recognized chronic liver disease that is due to the relevant medication (acetaminophen), that the Veteran did not present with acute severe liver injury, and that the liver injury tests were consistent with cirrhosis rather than toxicity from acetaminophen.

Finally, a preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death based on one of the contributory causes that are listed on his death certificate.  As discussed above, the most probative evidence of record fails to establish that any of the above conditions was caused or aggravated by his military service.

Because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



REMAND

As discussed above, the Board has determined that the appellant's September 2004 written statement constitutes a notice of disagreement with the August 2004 rating decision.  Because the RO had viewed the June 2005 rating decision as the adjudication from which this claim arose, its March 2007 statement of the case did not include the accrued benefits claims of entitlement to a rating in excess of 20 percent for bilateral metatarsalgia and whether new and material evidence has been received to reopen service connection claims for flat feet and degenerative arthritis of the bilateral knees.  Nor does the March 2007 statement of the case address the June 2005 rating decision's denial of the Dependents' Educational Assistance claim.

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the appellant's claims of: (1) entitlement to a rating in excess of 20 percent for bilateral metatarsalgia for accrued benefits purposes; (2) whether new and material evidence has been received to reopen a claim of entitlement to service connection for flat feet for accrued benefits purposes; (3) whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the bilateral knees; and (4) eligibility for Dependents' Educational Assistance.

The appellant should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to these issues.  The RO/AMC is free to undertake any additional development deemed necessary with respect to these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


